Exhibit 10.1



 

AMENDMENT NUMBER TWENTY-ONE

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC HOLDINGS, LLC and PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER TWENTY-ONE (this “Amendment Number Twenty-One”) is made
this 22nd day of October, 2015 among PENNYMAC CORP. and PENNYMAC HOLDINGS, LLC
f/k/a PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC (each, a “Seller” and
jointly and severally, the “Seller” or “Sellers”), PENNYMAC LOAN SERVICES, LLC
(“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement,
dated as of December 9, 2010, among Sellers, Servicer and Buyer, as such
agreement may be amended from time to time (the “Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

 

RECITALS

 

WHEREAS, Sellers have requested to renew the term of the Agreement and that
Buyer agree to amend the Agreement as more specifically set forth herein; and

 

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.          Amendment. Effective as of October 22, 2015 (the "Amendment
Effective Date"):

 

(a)           Section 2 of the Agreement is hereby amended by deleting the
definitions of "Committed Amount" and "Liquidity" in their entirety and
replacing them as follows:

 

“Committed Amount” shall mean an amount equal to (i) $925,000,000; reduced by
(ii) the aggregate outstanding Purchase Price (as such term is defined in the
PMAC Agency Repurchase Agreement) of all Loans (as such term is defined in the
PMAC Agency Repurchase Agreement) then subject to outstanding Transactions (as
such term is defined in the PMAC Agency Repurchase Agreement) under the PMAC
Agency Repurchase Agreement."

 

“Liquidity” means with respect to any Person, the sum of (i) its unrestricted
cash, plus (ii) its unrestricted Cash Equivalents. For the avoidance of doubt,
such unrestricted cash shall not include any cash collateral of such Person in
respect of letter of credit obligations of such Person, and to the extent a
letter of credit obligation of such Person is only partially cash
collateralized, only that portion of the letter of credit that represents cash
collateral shall be excluded from the definition of Liquidity hereunder.



   

 

 

(b)           Section 2 of the Agreement is hereby amended by deleting the
definition of "Termination Date" in its entirety and replacing it as follows:

 

“Termination Date” shall mean October 20, 2016 or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”

 

(c)           Section 2 of the Agreement is hereby amended by adding the
definitions of "Citi Repurchase Facility", “Servicer Credit Event" and “Servicer
Termination Event” in the appropriate alphabetical order as follows:

 

“Citi Repurchase Facility” shall mean each of (i) that Master Repurchase
Agreement dated as of May 24, 2012, as amended ("PMAC Agency Repurchase
Agreement"), among PennyMac Corp., as seller, PennyMac Loan Services, LLC, as
servicer and Citibank, N.A., as buyer and any other Program Document as such
term is defined in the PMAC Agency Repurchase Agreement and (ii) that Loan and
Security Agreement dated as of March 31, 2015 ("MSR Loan Agreement"), as
amended, among PennyMac Corp., as borrower, and Citibank, N.A., as lender, and
any other Facility Document as such term is defined in the MSR Loan Agreement.

 

“Repurchase Party” shall mean any of PennyMac Corp., PennyMac Holdings, LLC or
PennyMac Mortgage Investment Trust.

 

"Servicer Credit Event" means Servicer or any Subservicer shall default under,
or fail to perform as required under, or shall otherwise breach the terms of any
repurchase agreement (including without limitation any Citi Repurchase
Facility), loan and security agreement, MSFTA/derivatives agreement, or similar
credit facility or agreement for borrowed funds between Servicer on the one
hand, and Buyer or any of Buyer's Affiliates on the other; provided, a Servicer
Termination Event shall also constitute a Servicer Credit Event.

 

"Servicer Termination Event" means (i) an event that entitles the Seller to
terminate the Servicer or Subservicer for cause under the related Servicing
Agreement, or (ii) the occurrence of any of the following:

 

(a) Servicer’s membership in MERS is terminated for cause or Servicer
voluntarily terminates its membership in MERS to the extent any Purchased Loans
are MERS Loans;

 

(b) Servicer fails to deposit any Income received by it into the Collection
Account within one (1) Business Day of the date such deposit was due; or

 

(c) Servicer shall default under any Servicing Agreement and such failure shall
not have been waived by Buyer.

 

(d) Section 4(c) of the Agreement is hereby amended by deleting the section in
its entirety and replacing it with the following:

 

 2 

 



“(c)      Commitment Fee. Sellers agree to pay to Buyer the Commitment Fee, such
payment to be made in Dollars, in immediately available funds, without
deduction, set off or counterclaim, to Buyer to Buyer in twelve (12) equal
installments, each of which shall be equal to the Commitment Fee Installment
Amount. The Commitment Fee is and shall be deemed to be fully earned and
non-refundable when paid. The first installment of the Commitment Fee shall be
payable on or prior to October 22, 2015 and each subsequent installment shall be
payable on or prior to the 15th day of each succeeding month (or in each case if
such date is not a Business Day, the preceding Business Day). Buyer may, in its
sole discretion, net all or any portion of Commitment Fee from the proceeds of
any Purchase Price paid to any Seller. In the event that the Termination Date is
accelerated to a date which is prior to the payment in full of all installments
of the Commitment Fee, any unpaid installments of the Commitment Fee shall be
payable on the Termination Date.”

 

(e) Section 9(b) of the Agreement is hereby amended by adding Section
(9)(b)(xvii) as follows:

 

"(xvii) No Servicer Credit Event shall have occurred and be continuing."

 

(f) Section 12(p) of the Agreement is hereby amended by deleting the section in
its entirety and replacing it with the following (bold language added for
emphasis):

 

"(p)     Financial Representations and Warranties.

(i) (A) the ratio of PennyMac’s Total Indebtedness to its Adjusted Tangible Net
Worth is not greater than 10:1; (B) the combined Liquidity of PennyMac and PMAC
Holdings is not less than $25,000,000; and (C) PennyMac’s Adjusted Tangible Net
Worth is greater than or equal to $140,000,000.

 

(ii) (A) the ratio of PMAC Holdings’ Total Indebtedness to its Adjusted Tangible
Net Worth is not greater than 10:1, (B) the combined Liquidity of PMAC Holdings
and PennyMac is not less than $25,000,000, and (C) PMAC Holdings’ Adjusted
Tangible Net Worth is greater than or equal to $220,000,000.

 

(iii) (A) Servicer’s Adjusted Tangible Net Worth is greater than or equal to
$170,000,000; (B) Servicer’s unrestricted cash and Cash Equivalents are greater
than or equal to $20,000,000; (C) [reserved]; (D) the ratio of Servicer’s Total
Indebtedness to Adjusted Tangible Net Worth is less than 10:1; and (E)
Servicer’s consolidated Net Income was equal to or greater than $1.00 for the
previous calendar quarter.

 

(iv) (A) Guarantor’s Adjusted Tangible Net Worth is greater than or equal to
$830,000,000; (B) the combined amount of unrestricted cash of Guarantor and its
Subsidiaries is greater than or equal to $40,000,000; (C) the ratio of
Guarantor’s total Indebtedness to Adjusted Tangible Net Worth is less than 5:1;
and (D) Guarantor’s consolidated net income has been equal to or greater than
$1.00 for at least one (1) of the previous two (2) consecutive fiscal quarters,
as of the end of the last fiscal quarter. "

 

(g)     Section 12 of the Agreement is hereby amended by adding Section 12(jj)
as follows:

 



 3 

 

 

 "(jj) No Seller has failed to enforce its rights under any Servicing Agreement,
including without limitation, a Seller's right to terminate and replace Servicer
or Subservicer upon the occurrence of a Servicer Termination Event. No Seller
has waived any material default or other material failure to perform under or
breach of the Servicing Agreements or any Servicer Termination Event without
Buyer's prior written consent."

 

(h) Section 13(f) of the Agreement is hereby amended by adding Section
13(f)(xiii) as follows:

 

(xiii) One (1) Business Day following the occurrence of any Servicer Credit
Event or Servicer Termination Event.

 

(i) Section 13(p) of the Agreement is hereby amended by deleting the section in
its entirety and replacing it with the following (bold language added for
emphasis):

 

"(p)Financial Covenants.

 

(i) Financial Covenants of PennyMac. PennyMac shall comply with the following
financial covenants: (A) the ratio of PennyMac’s Total Indebtedness to its
Adjusted Tangible Net Worth shall not at any time be greater than 10:1; (B)
PennyMac and PMAC Holdings shall maintain combined Liquidity at all times in an
amount of not less than $25,000,000; and (C) the Adjusted Tangible Net Worth of
PennyMac shall at all times be greater than $140,000,000.

 

(ii) Financial Covenants of PMAC Holdings. PMAC Holdings shall comply with the
following financial covenants: (A) the ratio of PMAC Holdings’ Total
Indebtedness to its Adjusted Tangible Net Worth shall not at any time be greater
than 10:1, (B) PMAC Holdings and PennyMac Corp. shall maintain combined
Liquidity at all times in an amount of not less than $25,000,000, and (C) the
Adjusted Tangible Net Worth of PMAC Holdings shall at all times be equal to or
greater than $220,000,000.

 

(iii) Financial Covenants of Servicer. (A) Servicer’s Adjusted Tangible Net
Worth shall at all times be greater than or equal to $170,000,000; (B)
Servicer’s unrestricted cash and Cash Equivalents shall at all times be greater
than or equal to $20,000,000; (C) [reserved]; (D) the ratio of Servicer’s Total
Indebtedness to Adjusted Tangible Net Worth shall at all times be less than
10:1; and (E) Servicer’s consolidated Net Income shall be equal to or greater
than $1.00 for the previous calendar quarter.

 

(iv) Financial Covenants of Guarantor. (A) Guarantor’s Adjusted Tangible Net
Worth shall at all times be greater than $830,000,000; (B) the amount of
combined unrestricted cash of Guarantor and its Subsidiaries shall at all times
be greater than or equal to $40,000,000; and (C) the ratio of Guarantor’s total
Indebtedness to Tangible Net Worth shall at all times be less than 5:1, and (D)
Guarantor’s consolidated net income shall be equal to or greater than $1.00 for
at least one (1) of the previous two (2) consecutive fiscal quarters, as of the
end of each fiscal quarter.”



 4 

 



(j)          Section 13(ll) of the Agreement is hereby amended by deleting the
section in its entirety and replacing it with the following:

 

"(ll)     Each Seller shall diligently enforce its rights under each Servicing
Agreement, including without limitation, Seller's right to terminate and replace
Servicer or Subservicer upon the occurrence of a Servicer Termination Event. No
Seller shall waive any material default or other material failure to perform
under or breach of the Servicing Agreements or any Servicer Termination Event
without Buyer's prior written consent. For the avoidance of doubt, any default,
failure or breach by the Servicer or any Subservicer that would permit the
termination and replacement of the Servicer or Subservicer under the Servicing
Agreements shall be deemed "material" and shall not be waived by Seller or its
Affiliates without Buyer's prior written consent."

 

(k)           Section 18 of the Agreement is hereby amended by deleting Sections
18(r), (t) and (u) in their entirety and replacing them as follows:

 

(r) Reserved.

 

(t) Reserved.

 

(u) Reserved.

 

(l)           Section 18 (q) of the Agreement is hereby amended by deleting the
section in its entirety and replacing it with the following:

 

“(q) Any Seller or Guarantor or any Affiliate of a Seller or Guarantor or any
Repurchase Party shall default under, or fail to perform as required under, or
shall otherwise breach the terms of any repurchase agreement (including without
limitation any Citi Repurchase Facility), loan and security agreement,
MSFTA/derivatives agreement, or similar credit facility or agreement for
borrowed funds between any Seller or Guarantor or such other entity on the one
hand, and Buyer or any of Buyer's Affiliates on the other; or a Seller or
Guarantor shall default under, or fail to perform as required under, the terms
of any repurchase agreement, loan and security agreement or similar credit
facility or agreement for borrowed funds with outstanding amount at least
$10,000,000 (including without limitation any Citi Repurchase Facility) entered
into by such party, which default or failure entitles any party to cause
acceleration or require prepayment of any indebtedness thereunder; or”

 

(m) Section 18 of the Agreement is hereby amended by adding Section 18(x) as
follows:

 

"(x)     A Servicer Credit Event shall have occurred and Seller shall fail to
(i) identify a replacement Servicer or Subservicer to Buyer within thirty (30)
days after the occurrence of such Servicer Credit Event; and (ii) terminate and
replace the Servicer or Subservicer within sixty (60) days, after the occurrence
of such Servicer Credit Event;

 

(n) Section 19(b) of the Agreement is hereby amended by deleting the section in
its entirety and replacing it with the following:



 5 

 



(b) Sellers hereby acknowledge, admit and agree that Sellers' obligations under
this Agreement are recourse obligations of Sellers to which each Seller pledges
its full faith and credit. In addition to its rights hereunder, Buyer shall have
the right to proceed against any of Seller’s assets which may be in the
possession of Buyer, any of Buyer’s Affiliates or their respective designees
(including Custodian), including the right to liquidate such assets and to
set-off the proceeds against monies owed by (x) Sellers to Buyer pursuant to
this Agreement and (y) any Repurchase Party to Buyer pursuant to the related
Citi Repurchase Facility. Buyer may set off cash, the proceeds of the
liquidation of the Purchased Loans, any other Purchased Items and their proceeds
and all other sums or obligations owed by Buyer, or any of Buyer’s Affiliates,
to any Seller against all of (i) Sellers' obligations to Buyer, whether under
this Agreement, under a Transaction, or under any other agreement among the
parties, or otherwise and (ii) the obligations of each Repurchase Party to Buyer
under the related Citi Repurchase Facility, or under any other agreement among
the parties, or otherwise, in each case whether or not such obligations are then
due, without prejudice to Buyer’s right to recover any deficiency.

 

(o)     Section 45 of the Agreement is hereby amended by deleting the section in
its entirety and replacing it with the following:

 

In addition to any rights and remedies of Buyer provided by this Agreement and
by law, Buyer shall have the right, without prior notice to Sellers, any such
notice being expressly waived by Sellers to the extent permitted by applicable
law, upon any amount becoming due and payable by Sellers hereunder (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all Property and deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer or any Affiliate thereof to or for the credit or the account of
any Seller or any other Repurchase Party. Buyer may set-off cash, the proceeds
of the liquidation of any Purchased Items and all other sums or obligations owed
by Buyer or its Affiliates to any Seller against all of Seller's or any
Repurchase Party’s obligations to Buyer or its Affiliates, whether under this
Agreement with respect to any Seller or the Citi Repurchase Facility with
respect to any Repurchase Party or under any other agreement between the parties
or between any Seller or any Repurchase Party and any Affiliate of Buyer, or
otherwise, whether or not such obligations are then due, without prejudice to
Buyer’s or its Affiliate’s right to recover any deficiency. Buyer agrees
promptly to notify Sellers and each Repurchase Party after any such set-off and
application made by Buyer; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

 

Section 2.      Fees and Expenses. Sellers agree to pay to Buyer all reasonable
out of pocket costs and expenses incurred by Buyer in connection with this
Amendment Number Twenty-One (including all reasonable fees and out of pocket
costs and expenses of the Buyer’s legal counsel) in accordance with Sections 23
and 25 of the Agreement.

 

Section 3.      Representations. Each Seller and Servicer hereby represents to
Buyer that as of the date hereof, the Seller Parties are in full compliance with
all of the terms and conditions of the Agreement and each other Program Document
and no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.

 

 6 

 



Section 4.      Binding Effect; Governing Law. This Amendment Number Twenty-One
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. THIS AMENDMENT NUMBER TWENTY-ONE
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
(EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 5.      Counterparts. This Amendment Number Twenty-One may be executed
by each of the parties hereto on any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.

 

Section 6.      Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Twenty-One need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[SIGNATURE PAGE FOLLOWS]

 



 7 

 


IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Twenty-One to be executed and delivered by their duly authorized officers
as of the Amendment Effective Date.

 





 

  PENNYMAC CORP.   (Seller)       By:  /s/ Pamela Marsh   Name: Pamela Marsh  
Title Executive Vice President, Treasurer      

 

PENNYMAC HOLDINGS, LLC   (Seller)       By:  /s/ Pamela Marsh   Name: Pamela
Marsh   Title Executive Vice President, Treasurer      



 

PENNYMAC LOAN SERVICES, LLC,   (Servicer)       By:  /s/ Pamela Marsh   Name:
Pamela Marsh   Title Executive Vice President, Treasurer      

 



CITIBANK, N.A.   (Buyer and Agent, as applicable)       By:  /s/ Susan Mills  
Name: Susan Mills   Title Vice President     Citibank, N.A.

 

Acknowledged:   PENNYMAC MORTGAGE INVESTMENT TRUST     By: /s/ Pamela
Marsh                                                 Name:     Pamela Marsh
Title:       Executive Vice President, Treasurer  



 





